Citation Nr: 0612390	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  98-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had verified active service from January 1968 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  The Board remanded this case in April 
2000 and July 2003 for further development.


FINDINGS OF FACT

1.  The veteran was exposed to herbicides during his service 
in the Republic of Vietnam during the Vietnam Era. 

2.  The veteran died in September 1996 due to metastatic 
adenocarcinoma, and the evidence is in equipoise as to 
whether he had a primary lung cancer. 


CONCLUSION OF LAW

The veteran's cause of death is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on September [redacted], 1996 at the age of 54.  His 
death certificate lists the sole cause of death as "stomach 
cancer."  An autopsy was not performed.  His terminal 
records indicated a diagnosis of end-stage gastric 
adenocarcinoma with metastasis.  He was known to have 
metastases to the skin in the areas of the left groin, left 
thigh and left eyelid.  An August 1996 biopsy of a skin 
lesion from the left thigh returned a diagnosis of metastatic 
adenocarcinoma.  The pathology report indicated that the 
origin of the carcinoma was not known but that the "GI tract 
and lung primary are favored."  The veteran had a 30-year 
history of smoking 11/2 packs of cigarettes per day, and family 
history of his mother dying of bladder cancer with metastasis 
to the colon and his father dying of bone cancer.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  A 
veteran's death will be considered service connected where a 
service-connected disability is either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2005).

The veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicides, to include Agent Orange.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).  Presumptive service connection may 
be granted for certain specified chronic diseases, such as 
prostate cancer and respiratory cancers (cancer of the lung, 
bronchus larynx or trachea), even though there is no evidence 
of such disease during the period of wartime service.  38 
C.F.R. § 3.309(e) (2005).  Provided, however, that there is 
no "affirmative evidence to the contrary" that the disease 
was not incurred in service.  38 C.F.R. §§ 3.307(d), 3.309(e) 
(2005).  

In a letter dated October 1997, the veteran's oncologist at 
the time of his death, M. Siddique Tai, M.D., explained that 
the veteran had presented with an unusual and advanced 
metastatic cancer whose primary origin was unknown.  The 
primary site may have been gastric or pancreatic, but he had 
unusual skin involvement of the left groin, left thigh and 
left eye area that was also diagnosed as adenocarcinoma.  Dr 
Tai concluded:

"At this point etiology and exact site of [the 
veteran's] cancer was not known, however, its 
presentation was unusual for any other gastric or 
pancreatic cancer which was very advanced and also 
had unusual site of involvement like skin of the 
face as well as the thigh.  Even though it was 
very difficult to say what caused his cancer, I 
can only say that it was a primarily an unusual 
presentation for some uncommonly seen cancer like 
gastric cancer or the pancreatic cancer, which are 
not definite primary site as far as we can tell."

In a December 1998 letter, Dr. Tai indicated that the 
veteran's cancer was not among the list of presumptive 
diseases listed in 38 C.F.R. § 3.309(e).  Dr. Tai further 
opined "[t]his tumor is an unusual type of presentation for 
a gastric tumor, but it is possible that [the veteran's] 
exposure to agent orange during the Vietnam War contributed 
to his cancer."

The Board directed that medical opinion based upon review of 
the claims folder be obtained in order to determine the 
probably primary site for the adenocarcinoma.  In this 
respect, presumptive service connection refers to the primary 
cancer site and presumptive service connection is not 
available when the disease claimed resulted from metastasis 
of a non-listed disease.  VAOPGCPREC 9-90 (Apr. 30, 1990); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom., 
Ramey v. Gober, 120 F. 3d 1239 (Fed. Cir. 1997), writ of cert 
den., 522 U.S. 1151, 140 L Ed. 2d. 181, 118 S. 
Ct. 1171 (1998).  An October 2004 examination report by the 
Chief, Division of Hematology/Oncology provided the following 
opinion:

The question being addressed to me is "Whether 
it is at least as likely as not that the primary 
site for the veteran's metastatic adenocarcinoma 
was from the prostate or respiratory system?"

The patient was a heavy smoker.  He presented 
with gastric outlet obstruction and skin 
metastasis.  The biopsy of the skin lesion was 
read as follows: "origin is not known.  GI Tract 
and lung primary are favored."  The patient had 
an open surgical procedure to place a gastrostomy 
and NO stomach tumor was seen: the obstruction 
was intrinsic to the stomach.

Therefore, based on the pathologic description, 
it is at least as likely as not that this is a 
lung primary.  It is it not at least as likely as 
not to be from the prostate.

(emphasis original).

The evidence establishes that the veteran was exposed to 
herbicides during his service in the Republic of Vietnam 
during the Vietnam Era.  He died in September 1996 due to 
metastatic adenocarcinoma, and the evidence is in equipoise 
as to whether he had a primary lung cancer.  There is no 
affirmative evidence that the etiology of the primary lung 
cancer is due to another cause.  The Board resolves 
reasonable doubt in favor of the appellant, and finds that 
the cause of the veteran's death was due to a primary lung 
cancer.  38 U.S.C.A. § 5107(b) (West 2002).  As such, the 
cause of the veteran's death is due to a disease 
presumptively related to exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e) (2005).  The claim for service connection for the 
veteran's death, therefore, is granted.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


